F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                                         PUBLISH
                                                                              JAN 28 1997
                       UNITED STATES COURT OF APPEALS
                                                                            PATRICK FISHER
                                     TENTH CIRCUIT                                 Clerk



 LORNA L. McCARTER,

        Plaintiff-Appellant,
                                                              No. 96-3040
            v.

 TOGO D. WEST, JR., Secretary of the
 Army,

        Defendant-Appellee.




                           Appeal from United States District Court
                                  for the District of Kansas
                                   (D.C. No. 94-CV-2383)



Submitted on the briefs:

Jeffrey L. Baxter, of Chapman, Waters & Baxter, of Leavenworth, Kansas, for the
appellant.

Jackie N. Williams, United States Attorney, and Janice Miller Karlin, Assistant United
States Attorney, State of Kansas, for the appellee.



Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.


BRISCOE, Circuit Judge.
       Plaintiff Lorna McCarter appeals the district court's grant of summary judgment in

favor of defendant Togo West, Jr., Secretary of the Army, on her claims of sex-based and

disability-based employment discrimination under Title VII of the Civil Rights Act of

1964 and § 501 of the Rehabilitation Act.

       We review the district court's decision to grant summary judgment de novo. Wolf

v. Prudential Ins. Co. of America, 50 F.3d 793, 796 (10th Cir. 1995). After careful

examination of the record, we conclude the analysis and conclusions set forth in the

district court's memorandum and order granting summary judgment are correct and that

plaintiff's challenge to the decision lacks merit. We therefore adopt the district court's

memorandum and order, McCarter v. West, 910 F. Supp. 519 (D. Kan. 1995), as the

opinion of this court. See Herrera v. International Union, 73 F.3d 1056, 1057 (10th Cir.

1996) (adopting district court's opinion as opinion of court of appeals).

       Defendant's motion to strike portions of plaintiff's appendix is GRANTED.

       The judgment of the district court is AFFIRMED.




                                             -2-